DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 8/16/21.
Claims 1-23 are pending.  Claims 1-12 have been withdrawn.  Claims 13-23 have been examined on the merits.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/16/21 has been entered.  
Withdrawn Rejections
The 103 rejection of the claims under Ishii have been withdrawn.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jerri et al. (US 2018/0078468).
Regarding Claims 22 and 23: .  
Claims 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menzi et al. (US 6,056,949).
Regarding Claims 22 and 23:  Menzi discloses a flavor composition for flavor products [col. 2, lines 6-20, and 52-61;].  
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazoyer et al. (JP 10004894 Derwent Abstract).
Regarding Claim 13:  Mazoyer discloses hydrolyzed pectin [abstract].  Mazoyer discloses the hydrolyzed pectin as an emulsifier [abstract].  Mazoyer disclose degraded pectin having a molecular weight less than 80,000 or 10,000 to 50,000 [abstract].  Examiner notes that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but instead, the process steps or structural limitations are able to stand alone. See In reHirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Krapa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA1951). In the instant case, the examiner has given weight to the body of the claim.
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 13 has been considered regarding its disclosure of hydrolyzed pectin.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.” In reThorpe, 111 F.2d 695, 698.
Claims 14, 17, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mazoyer et al. (JP 10004894 Derwent Abstract) 1998 as applied to claim 13 and in further view of Jerri et al. (US 2018/0078468).
Regarding Claims 14 and 22:  Mazoyer discloses as discussed above in claim 13.  Mazoyer does not disclose including a flavor.  Jerri discloses pectin in a flavor composition [0094-00950139].  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the hydrolyzed pectin of Mazoyer in a flavor composition since Jerri discloses utilizing pectin in a flavor composition.  
Jerri discloses spray drying.  However, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Regarding Claims 17 and 18:  Mazoyer discloses as discussed above in claim 14.  Mazoyer does not disclose including a microcapsule wherein the microcapsule has a core and a wall made of an encapsulating polymer around the core and the core contains a flavor.
Jerri discloses a microcapsule with a core and wall.  The core contains flavor [0093-0094].  Jerri discloses that the microcapsule wall is made of a polymer [0140]. Jerri discloses that the wall is made of gelatin or gum arabic [0057; 0060; 0061].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to further modify Ishii to include the flavor as part of a microcapsule composition as in Jerri in order to improve the release and stability of the flavors [0008].
Regarding Claims 20, 21, and 23:  Mazoyer discloses as discussed above in claim 13.  Mazoyer does not disclose including a microcapsule wherein the microcapsule has a core and a wall made of an encapsulating polymer around the core.
Jerri discloses a microcapsule with a core and wall.  The core contains flavor [0093-0094].  Jerri discloses that the microcapsule wall is made of a polymer [0140]. Jerri discloses that the wall is made of gelatin or gum arabic [0057; 0060; 0061].  Jerri discloses a consumer product [0095].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to further modify Mazoyer to include the flavor as part of a microcapsule composition as in Jerri in order to improve the release and stability of the flavors [0008].
Claims 14, 15, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mazoyer et al. (JP 10004894 Derwent Abstract) as applied to claim 13 above and in further view of Menzi et al. (US 6,056,949).
Regarding Claims 14, 15, 19, and 22:  Mazoyer discloses as discussed above in claim 13.  Mazoyer does not disclose including a flavor (claim 14); Mazoyer does not disclose including a carbohydrate (claim 15).  
Menzi discloses pectin in a flavor composition in flavor products and discloses further including carbohydrates and the composition in granulate form and in powder form [col. 2, lines 6-20, and 52-61;].  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the hydrolyzed pectin of Mazoyer to include it in a flavor composition as in Menzi since Menzi discloses pectin as a core material for encapsulating flavors.
Menzi discloses spraying.  However, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the In re Thorpe, 777 F.2d 695, 698.
Claims 14, 16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mazoyer et al. (JP 10004894 Derwent Abstract) 1998 as applied to claim 13 and in further view of Van Bokkelen et al. (US 2007/0160734)
Regarding Claims 14, 16, 22:  Mazoyer discloses as discussed above in claim 13.  Mazoyer does not disclose including a flavor (claim 14); Mazoyer does not disclose including a weighting agent and in an emulsion form (claim 16); a consumer product (claim 22).  
Van Bokkelen discloses pectin as an emulsifier in a beverage composition [abstract].  Van Bokkelen discloses a flavor [0066; 0067].  Van Bokkelen discloses using a weighting agent [0068-0073].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Mazoyer to include it in a flavor composition as in Van Bokkelen since Van Bokkelen also discloses pectin as a desirable emulsifier in beverages.  Further it would have been obvious to use a weighting agent since Van Bokkelen discloses weighting agents as advantageous as it would not require the inclusion of higher amounts of pectin which could trigger flocculation [0024].
Response to Arguments
Applicant’s arguments, filed 8/16/21, with respect to the 103 rejection(s) of claim) 13-21 under Ishii have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mazoyer et al. (JP 10004894 Derwent Abstract) 1998.
The 102 rejections of claim 22 and 23 have been maintained since a consumer product comprising flavor is the positively recited portion and are met by Jerri and Menzi.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/Primary Examiner, Art Unit 1793